EXHIBIT 10.2

 



Retail Opportunity Investments Corp.

Common Stock ($0.0001 par value per share)

SALES AGREEMENT

May 23, 2016

Robert W. Baird & Co. Incorporated
777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Ladies and Gentlemen:

Retail Opportunity Investments Corp., a Maryland corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
from time to time to or through Robert W. Baird & Co. Incorporated, as sales
agent and/or principal (the “Agent”), shares (the “Shares”) of the Company’s
common stock, $0.0001 par value per share (the “Common Stock”), on the terms set
forth in Section 2 of this Sales Agreement (this “Agreement”). The Company
agrees that whenever it determines to sell Shares directly to the Agent as
principal, it will enter into a separate agreement (each, a “Terms Agreement”)
in substantially the form of Annex I hereto, relating to such sale in accordance
with Section 2 of this Agreement.

The Company and Retail Opportunity Investments Partnership, LP, a Delaware
limited partnership (the “Operating Partnership”), have also entered into sales
agreements (the “Alternative Sales Agreements”) on September 19, 2014 with
KeyBanc Capital Markets Inc. and Raymond James & Associates, Inc. and on even
date herewith with Canaccord Genuity Inc. (collectively, the “Alternative
Agents”). The aggregate gross sales price of the Shares that may be sold
pursuant to this Agreement, any Terms Agreement and any Alternative Sales
Agreements shall not exceed $100,000,000 (the “Maximum Amount”), including
$21,916,297 sold pursuant to any Alternative Sales Agreements prior to the date
hereof.

Section 1.                 Representations and Warranties. The Company and the
Operating Partnership, jointly and severally, represent and warrant to the Agent
that as of the date of this Agreement, the date of any Terms Agreement, each
Registration Statement Amendment Date (as defined in Section 3(i) below), each
Company Periodic Report Date (as defined in Section 3(h) below), each Company
Earnings Report Date (as defined in Section 3(i) below), each Request Date (as
defined in Section 3(i) below), each Applicable Time (as defined in Section 1(a)
below) and each Settlement Date (as defined in Section 2(h) below); provided,
that if such date occurs during a Suspension Period (as defined in Section 3(r)
below), the Company and the Operating Partnership shall not make the
representations and warranties of the Company and the Operating Partnership
contained in this Section 1 until the next of such dates after the end of the
Suspension Period:

(a)                Compliance with Registration Requirements. The Company and
the Operating Partnership have filed with the Securities and Exchange Commission
(the “Commission”) an “automatic shelf registration statement,” as defined under
Rule 405 of the rules and regulations (the “1933 Act Regulations”) of the
Commission promulgated under the Securities Act of 1933, as amended (the “1933
Act”), on Form S-3ASR (Nos. 333-211521 and 333-211521-01), including the related
base prospectus, which registers certain securities of the Company (including
the Shares) and of the Operating Partnership; such registration statement and
any post-effective amendment thereto, became effective upon filing with the
Commission in accordance with Rule 462(e) of the 1933 Act Regulations (the base
prospectus filed as part of such registration statement, in the form in which it
has most recently been filed with the Commission on or prior to the date of this
Agreement, is hereinafter called the “Basic Prospectus”; the various parts of
such registration statement, excluding any Form T-1 but including all other
exhibits thereto and any prospectus supplement or prospectus relating to the
Shares that is filed with the Commission and deemed by virtue of Rule 430B of
the 1933 Act Regulations to be part of such registration statement, each as
amended at the time such part of the registration statement became effective,
are hereinafter collectively called the “Registration Statement”; the prospectus
supplement specifically relating to the Shares prepared and filed with the
Commission pursuant to Rule 424(b) of the 1933 Act Regulations is hereinafter
called the “Prospectus Supplement”; the Basic Prospectus, as amended and
supplemented by the Prospectus Supplement, is hereinafter called the
“Prospectus”; any reference herein to the Registration Statement, the Basic
Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to refer
to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the 1933 Act; provided, however, that no
representation contained in any exhibit to any such incorporated document, other
than the representations contained herein, shall be deemed to be made to you;
any reference to any amendment or supplement to the Basic Prospectus, the
Prospectus Supplement or the Prospectus shall be deemed to refer to and include
any post-effective amendment to the Registration Statement, any prospectus
supplement or base prospectus relating to the Shares filed with the Commission
pursuant to Rule 424(b) of the 1933 Act Regulations and any documents filed
under the Securities Exchange Act of 1934, as amended (the “1934 Act”), and
incorporated therein, in each case after the date of the Basic Prospectus, the
Prospectus Supplement or the Prospectus, as the case may be; any reference to
any amendment to the Registration Statement shall be deemed to refer to and
include any annual report of the Company filed pursuant to Section 13(a) or
15(d) of the 1934 Act after the effective date of the Registration Statement
that is incorporated by reference in the Registration Statement; and any “issuer
free writing prospectus” as defined in Rule 433 of the 1933 Act Regulations
relating to the Shares is hereinafter called an “Issuer Free Writing
Prospectus”).

 

 

The Company meets the requirements for use of the Registration Statement as an
automatic shelf registration statement on Form S-3 under the 1933 Act. The
Registration Statement became effective under the 1933 Act upon filing with the
Commission. The Registration Statement is an “automatic shelf registration
statement,” as defined in Rule 405 of the 1933 Act Regulations, and the Shares
have been and remain eligible for registration by the Company on an automatic
shelf registration statement. No stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto has been issued
under the 1933 Act, no notice of objection of the Commission to the use of an
automatic registration statement has been received by the Company, no order
preventing, suspending or objecting to the use of the Prospectus or any Issuer
Free Writing Prospectus has been issued and no proceeding for any of those
purposes has been instituted or, to the Company’s knowledge, threatened by the
Commission. The Company has complied with each request (if any) from the
Commission for additional information and there are no outstanding or unresolved
comments from the Commission or its staff.

Each of the Registration Statement and any post-effective amendment thereto, at
the time of its effectiveness, at each deemed effective date with respect to the
Agent and the Shares pursuant to Rule 430B(f)(2) of the 1933 Act Regulations and
at each Settlement Date, complied, complies and will comply in all material
respects with the requirements of the 1933 Act and the 1933 Act Regulations. The
Prospectus and any amendment or supplement thereto, at the time each was filed
with the Commission and at each Settlement Date, complied, complies and will
comply in all material respects with the requirements of the 1933 Act and the
1933 Act Regulations.

Neither the Registration Statement nor any amendment thereto, at the time of its
effectiveness, at any deemed effective date with respect to the Agent and the
Shares pursuant to Rule 430B(f)(2) of the 1933 Act Regulations or at any
Settlement Date contained, contains or will contain an untrue statement of a
material fact or omitted, omits or will omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.
Neither the Prospectus nor any amendment or supplement thereto, as of its issue
date, at the time of any filing with the Commission pursuant to Rule 424(b) or
at any Settlement Date, included, includes or will include an untrue statement
of a material fact or omitted, omits or will omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 2 

 

For the purposes of this Agreement, the “Applicable Time” means, with respect to
any Shares, the time of sale of such Shares pursuant to this Agreement or any
Terms Agreement; the Prospectus and the applicable Issuer Free Writing
Prospectus(es) issued at or prior to such Applicable Time, taken together
(collectively, and, with respect to any Shares, together with the public
offering price of such Shares, the “General Disclosure Package”) as of each
Applicable Time and each Settlement Date, will not include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and each applicable Issuer Free Writing Prospectus will
not conflict with the information contained in the Registration Statement, the
Prospectus Supplement or the Prospectus and each such Issuer Free Writing
Prospectus, as supplemented by and taken together with the General Disclosure
Package as of such Applicable Time, will not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

Neither the Company nor the Operating Partnership makes any representations or
warranties as to the information contained in or omitted from the Registration
Statement, the Basic Prospectus, the Prospectus Supplement, any Issuer Free
Writing Prospectus, the General Disclosure Package or the Prospectus in reliance
upon and in conformity with written information furnished to the Company or the
Operating Partnership by or on behalf of the Agent or any Alternative Agent
expressly for use therein.

(b)               Incorporated Documents. The documents incorporated or deemed
to be incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus, at the time the Registration Statement
became effective or when such documents were or hereafter are filed with the
Commission, as the case may be, when read together with the other information in
the Registration Statement, the General Disclosure Package or the Prospectus, as
the case may be, did not, do not and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the foregoing does not apply to statements in or omissions from the Registration
Statement, the General Disclosure Package or the Prospectus (including the
documents incorporated or deemed to be incorporated by reference therein) in
conformity with written information furnished to the Company or the Operating
Partnership by or on behalf of the Agent or any Alternative Agent expressly for
use therein

(c)                Independent Accountants. The accountants who certified the
financial statements and supporting schedules included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus are independent public accountants as required by the 1933 Act, the
1933 Act Regulations, the 1934 Act and the rules and regulations of the
Commission thereunder (the “1934 Act Regulations”), and the Public Company
Accounting Oversight Board.

(d)               Financial Statements. The financial statements (other than the
financial statements of the businesses or properties acquired or proposed to be
acquired) included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus, together with the related
schedules and notes, present fairly, in all material respects, the financial
position of the Company and its consolidated subsidiaries at the dates indicated
and the statement of operations, stockholders’ equity and cash flows of the
Company and its consolidated subsidiaries for the periods specified; said
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved. The supporting schedules, if any, present fairly in
accordance with GAAP the information required to be stated therein. Any selected
financial data and the summary financial information included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus present fairly, in all material respects, the information shown
therein and have been compiled on a basis consistent with that of the audited
financial statements included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus. The financial
statements of the businesses or properties acquired or proposed to be acquired,
if any, included or incorporated by reference in the Registration Statement, the
General Disclosure Package and the Prospectus present fairly in all material
respects the information set forth therein, have been prepared in conformity
with GAAP applied on a consistent basis and otherwise have been prepared, in all
material respects, in accordance with the applicable financial statement
requirements of Rule 3-05 or Rule 3-14 of Regulation S-X with respect to real
estate operations acquired or to be acquired. In addition, any pro forma
financial statements and the related notes thereto included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus present fairly the information shown therein, have been prepared in
accordance with the Commission’s rules and guidelines with respect to pro forma
financial statements and have been properly compiled on the bases described
therein, and the assumptions used in the preparation thereof are reasonable and
the adjustments used therein are appropriate to give effect to the transactions
and circumstances referred to therein. Except as included therein, no historical
or pro forma financial statements or supporting schedules are required to be
included or incorporated by reference in the Registration Statement, the General
Disclosure Package or the Prospectus under the 1933 Act or the 1933 Act
Regulations or any document required to be filed with the Commission under the
1934 Act or the 1934 Act Regulations. All disclosures contained in the
Registration Statement, the General Disclosure Package or the Prospectus, or
incorporated by reference therein, regarding “non-GAAP financial measures” (as
such term is defined by the rules and regulations of the Commission) comply with
Regulation G of the 1934 Act and Item 10 of Regulation S-K of the 1933 Act, to
the extent applicable, in all material respects. The interactive data in
eXtensible Business Reporting Language incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 3 

 

(e)                No Material Adverse Change. Except as otherwise stated
therein, since the respective dates as of which information is given in the
Registration Statement, the General Disclosure Package or the Prospectus,
(A) there has been no material adverse change in the condition, financial or
otherwise, or in the results of operations, business or business prospects of
the Company, the Operating Partnership and their respective subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business (a “Material Adverse Effect”), (B) there have been no transactions
entered into by the Company, the Operating Partnership or any of their
respective subsidiaries, other than those in the ordinary course of business,
which are material with respect to the Company, the Operating Partnership and
their respective subsidiaries considered as one enterprise, and (C) except for
regular quarterly dividends on the Common Stock and regular quarterly
distributions on the units of partnership interest in the Operating Partnership
(“Units”), in each case in amounts per share or unit, as applicable, that are
consistent with past practice, there has been no dividend or distribution of any
kind declared, paid or made by the Company on any class of its capital stock or
any distribution by the Operating Partnership with respect to any of its Units.

(f)                Good Standing of the Company. The Company has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Maryland and has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Registration Statement, the General Disclosure Package and the Prospectus, and
to enter into and perform its obligations under this Agreement and any Terms
Agreement; and the Company is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.

 4 

 

(g)                Good Standing of the Operating Partnership. The Operating
Partnership has been duly formed and is validly existing as a limited
partnership in good standing under the laws of the State of Delaware and has the
partnership power and authority under the Operating Partnership Agreement (as
defined below) and the Delaware Revised Uniform Limited Partnership Act to own,
lease and operate its properties and to conduct its business as described in the
Registration Statement, the General Disclosure Package and the Prospectus and to
enter into and perform its obligations under this Agreement and any Terms
Agreement. The Operating Partnership is duly qualified as a foreign partnership
to transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect. A
wholly-owned subsidiary of the Company (the “General Partner”) is the sole
general partner of the Operating Partnership. The Second Amended and Restated
Agreement of Limited Partnership of the Operating Partnership, dated as of
September 27, 2013, as amended (the “Operating Partnership Agreement”), has been
duly and validly authorized, executed and delivered by the parties thereto and
is a valid and binding agreement, enforceable against the Company and the
General Partner in accordance with its terms, except as such enforceability may
be subject to (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or transfer or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), and except as rights to
indemnity thereunder may be limited by applicable law.

(h)               Good Standing of Subsidiaries. Each subsidiary listed on
Schedule 1 hereto is considered a “significant subsidiary” of the Company or the
Operating Partnership (each, a “Subsidiary” and, collectively, the
“Subsidiaries”), and has been duly organized and is validly existing in good
standing under the laws of the jurisdiction of its incorporation or
organization, has corporate or similar power and authority to own, lease and
operate its properties and to conduct its business as described in the
Registration Statement, the General Disclosure Package and the Prospectus, and
is duly qualified to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to so qualify or to be in good standing would not result in a Material
Adverse Effect; except as otherwise disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, all of the issued and outstanding
capital stock of, or other ownership interest in, each such Subsidiary has been
duly authorized and validly issued, is fully paid and non-assessable and is
owned by the Company or the Operating Partnership, as applicable, directly or
through subsidiaries, free and clear of any security interest, mortgage, pledge,
lien, encumbrance, claim or equity; none of the outstanding shares of capital
stock of, or other ownership interest in, any Subsidiary was issued in violation
of the preemptive or similar rights of any securityholder of such Subsidiary.
Except for subsidiaries formed since the end of the most recent fiscal year, the
only subsidiaries of the Company and the Operating Partnership are (a) the
subsidiaries listed on Exhibit 21.1 to the Company’s Annual Report on Form 10-K
for the most recently ended fiscal year and (b) certain other subsidiaries
which, considered in the aggregate as a single subsidiary, do not constitute a
“significant subsidiary” as defined in Rule 1-02 of Regulation S-X.

(i)                 Capitalization. The issued and outstanding shares of Common
Stock have been duly authorized and validly issued and are fully paid and
non-assessable; none of the outstanding shares of capital stock were issued in
violation of the preemptive or other similar rights of any securityholder of the
Company and the authorized, issued and outstanding capital stock of the Company
is as set forth in the Registration Statement, the General Disclosure Package,
or the Prospectus (except for subsequent issuances, if any, pursuant to this
Agreement, any Terms Agreement or any Alternative Sales Agreement, pursuant to
the Company’s 2009 Employee Incentive Plan or exercises of options issued
thereunder, pursuant to reservations, agreements or employee benefit plans or
pursuant to the exercise of warrants, convertible securities or options referred
to in the Registration Statement, the General Disclosure Package, or the
Prospectus). The Common Stock has been registered pursuant to Section 12(b) of
the 1934 Act and is authorized for trading on the Nasdaq Stock Market or listed
on another national securities exchange, as such term is used in Section 3 of
the 1934 Act (the Nasdaq Stock Market or such other national securities exchange
on which the Common Stock is then listed being referred to herein as the
“Principal Market”), and the Company has taken no action designed to terminate,
or likely to have the effect of terminating, the registration of the Common
Stock from the Principal Market, nor has the Company received any notification
that the Commission or the Principal Market is contemplating terminating such
registration or listing.

 5 

 

(j)                 Authorization of Agreement. This Agreement and any Terms
Agreement have been duly authorized, executed and delivered by each of the
Company and the Operating Partnership.

(k)               Authorization and Description of Shares. The Shares have been
duly authorized and reserved for issuance and sale pursuant to this Agreement or
any Terms Agreement and, when issued and delivered by the Company pursuant to
this Agreement or any Terms Agreement against payment of the consideration
therefor, will be validly issued and fully paid and non-assessable; and the
issuance of the Shares is not subject to the preemptive or other similar rights
of any securityholder of the Company; the Common Stock conforms to all
statements relating thereto contained in the Registration Statement, the General
Disclosure Package and the Prospectus and such description conforms to the
rights set forth in the instruments defining the same; no holder of Shares will
be subject to personal liability solely by reason of being such a holder.

(l)                 Authorization of Units. All issued and outstanding Units
have been duly authorized and are validly issued, fully paid and non-assessable,
have been offered and sold or exchanged by the Operating Partnership in
compliance with applicable laws and, except as otherwise disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, are
owned by the Company either directly or through wholly-owned subsidiaries, or
limited partners of the Operating Partnership. All Units owned by the Company
are owned free and clear of any perfected security interest or any other
security interests, claims, liens or encumbrances.

(m)             Absence of Defaults and Conflicts. None of the Company, the
Operating Partnership or any of their respective subsidiaries is (A) in
violation of its charter, bylaws, certificate of limited partnership,
partnership agreement or other organizational document, (B) in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company,
the Operating Partnership or any of their respective subsidiaries is a party or
by which it or any of them may be bound, or to which any of the properties or
assets of the Company, the Operating Partnership or any such subsidiary is
subject (collectively, “Agreements and Instruments”), except, for such defaults
that would not result in a Material Adverse Effect or as set forth in or
contemplated in the Registration Statement, the General Disclosure Package and
the Prospectus, or (C) to the knowledge of the Company or the Operating
Partnership, in violation of any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, government instrumentality or
court, domestic or foreign, having jurisdiction over the Company, the Operating
Partnership or any of their respective subsidiaries or any of their assets,
properties or other operations (each, a “Governmental Entity”), except, in the
case of this clause (C), for such violations that would not result in a Material
Adverse Effect or as set forth in or contemplated in the Registration Statement,
the General Disclosure Package and the Prospectus. The execution, delivery and
performance of this Agreement and of any Terms Agreement and the consummation of
the transactions contemplated herein or in any Terms Agreement and in the
Registration Statement, the General Disclosure Package and the Prospectus and
compliance by the Company and the Operating Partnership with their respective
obligations hereunder and under any Terms Agreement: (i) do not and will not,
whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any properties or assets of the Company, the
Operating Partnership or any of their respective subsidiaries pursuant to the
Agreements and Instruments (except, in the case of this clause (i), for such
conflicts, breaches, defaults or Repayment Events or liens, charges or
encumbrances that would not result in a Material Adverse Effect or as set forth
in or contemplated in the Registration Statement, the General Disclosure Package
and the Prospectus), (ii) will not result in any violation of the provisions of
the charter, bylaws, certificate of limited partnership, partnership agreement
or other organizational documents of the Company, the Operating Partnership or
any of their respective subsidiaries or (iii) will not result in a violation of
any applicable law, statute, rule, regulation, judgment, order, writ or decree
of any Governmental Entity (except, for such violations that would not result in
a Material Adverse Effect or as set forth in or contemplated in the Registration
Statement, the General Disclosure Package and the Prospectus). As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company, the Operating Partnership
or any of their respective subsidiaries.

 6 

 

(n)               Absence of Labor Dispute. No labor dispute with the employees
of the Company, the Operating Partnership or any of their respective
subsidiaries exists or, to the knowledge of the Company or the Operating
Partnership, is imminent, which would result in a Material Adverse Effect.

(o)               Absence of Proceedings. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, there
is no action, suit, proceeding, inquiry or investigation before or brought by
any Governmental Entity now pending or, to the knowledge of the Company or the
Operating Partnership, threatened, against or affecting the Company, the
Operating Partnership or any of their respective subsidiaries, which is required
to be disclosed in the Registration Statement, the General Disclosure Package or
the Prospectus (other than as disclosed therein).

(p)               Accuracy of Exhibits. There are no contracts or documents
which are required to be described in the Registration Statement, the General
Disclosure Package or the Prospectus or the documents incorporated by reference
therein or to be filed as exhibits to the Registration Statement which have not
been so described and filed or incorporated by reference as required.

(q)               Absence of Further Requirements. No filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any Governmental Entity is necessary or required for the performance
by the Company or the Operating Partnership of their respective obligations
hereunder or under any Terms Agreement, in connection with the offering,
issuance or sale of the Shares hereunder or the consummation of the transactions
contemplated by this Agreement or any Terms Agreement, except such as have been
already obtained or as may be required under the 1933 Act, the 1933 Act
Regulations, the 1934 Act, the 1934 Act Regulations or state securities laws or
the rules of the Financial Industry Regulatory Authority, Inc. (“FINRA”).

(r)                 Absence of Manipulation. None of the Company, the Operating
Partnership or any affiliate of the Company or the Operating Partnership has
taken, nor will the Company, the Operating Partnership or any such affiliate
take, directly or indirectly, any action which is designed to or which has
constituted or which would be expected to cause or result in a violation of
Regulation M under the 1934 Act or the stabilization or manipulation of the
price of any security of the Company or the Operating Partnership to facilitate
the sale or resale of the Shares.

 7 

 

(s)                Possession of Licenses and Permits. Except as set forth in
the Registration Statement, the General Disclosure Package and the Prospectus,
the Company, the Operating Partnership and their respective subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Entities necessary to conduct the business now operated by them, except where
the failure so to possess would not, singly or in the aggregate, result in a
Material Adverse Effect; the Company, the Operating Partnership and their
respective subsidiaries are in compliance with the terms and conditions of all
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, result in a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except when the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
result in a Material Adverse Effect; and none of the Company, the Operating
Partnership or any of their respective subsidiaries has received any notice of
proceedings relating to the revocation or modification of any Governmental
Licenses which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Effect.

(t)                 Title to Property. (A) The Company, the Operating
Partnership, their respective subsidiaries and any joint venture in which the
Company, the Operating Partnership or any of their respective subsidiaries owns
an interest (each, a “Related Entity”), as the case may be, have good and
marketable fee title or leasehold interest to the portfolio properties (the
“Portfolio Properties”) described in the Registration Statement, the General
Disclosure Package and the Prospectus as being owned or held as a lessee, as the
case may be, by them, and good title to all other properties owned by them, in
each case, free and clear of all mortgages, pledges, liens, security interests,
claims, restrictions or encumbrances of any kind, except (1) as otherwise
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus or (2) those which would not have a Material Adverse Effect; (B) each
of the leases governing the Portfolio Properties is in full force and effect,
with such exceptions as would not result in a Material Adverse Effect, and none
of the Company, the Operating Partnership, any of their respective subsidiaries
or any Related Entity or, to the knowledge of the Company or the Operating
Partnership, any lessee of any of the Portfolio Properties is in default under
any of such leases and none of the Company, the Operating Partnership or any of
their respective subsidiaries knows of any event which, whether with or without
the passage of time or the giving of notice, or both, would constitute a default
under any of such leases, except such defaults that would not result in a
Material Adverse Effect; and (C) neither the Company nor the Operating
Partnership has knowledge of any pending or threatened condemnation, zoning
change or other proceeding or action that will in any manner affect the size of,
use of, improvements on, construction on, or access to the Portfolio Properties,
except in any case where such action or proceeding would not have a Material
Adverse Effect.

(u)               Title Insurance. Title insurance in favor of the Company, the
Operating Partnership, their respective subsidiaries or any Related Entity has
been obtained with respect to each Portfolio Property owned by any such entity
in an amount at least equal to (A) the cost of acquisition of such Portfolio
Property or (B) the cost of construction of such Portfolio Property (measured at
the time of such construction), except where the failure to maintain such title
insurance would not have a Material Adverse Effect.

(v)               Mortgages and Deeds of Trust. The mortgages and deeds of trust
encumbering the Portfolio Properties and other assets described in the
Registration Statement, the General Disclosure Package and the Prospectus
(A) are not convertible (in the absence of foreclosure) into an equity interest
in the property or asset described therein or in the Company, the Operating
Partnership, any of their respective subsidiaries or any Related Entity,
(B) except as set forth in the Registration Statement, the General Disclosure
Package and the Prospectus, are not cross-defaulted to any indebtedness other
than indebtedness of the Company, the Operating Partnership, any of their
respective subsidiaries or any Related Entity and (C) are not
cross-collateralized to any property not owned by the Company, the Operating
Partnership, any of the Subsidiaries or any Related Entity.

 8 

 

(w)              REIT Qualification. Commencing with its taxable year ended
December 31, 2010, the Company has been, and upon the sale of the Shares from
time to time as contemplated by this Agreement or any Terms Agreement, the
Company will continue to be, organized and operated in conformity with the
requirements for qualification and taxation as a real estate investment trust (a
“REIT”) under the Internal Revenue Code of 1986, as amended (the “Code”), and
the Company’s present and proposed method of operation as described in the
Registration Statement, the General Disclosure Package and the Prospectus will
enable it to continue to meet the requirements for qualification and taxation as
a REIT under the Code.

(x)               Tax Treatment of Operating Partnership. Each of the Operating
Partnership and any other Subsidiary that is a partnership or a limited
liability company has been properly classified either as a partnership or as an
entity disregarded as separate from its owner for federal income tax purposes
from its formation or has made an election together with the Company to be
treated as a taxable REIT subsidiary of the Company.

(y)               Investment Company Act. Neither the Company nor the Operating
Partnership is required, or upon the issuance and sale of the Shares as herein
contemplated and the application of the Net Proceeds (as defined in
Section 2(d)) therefrom as described in the Registration Statement, the General
Disclosure Package and the Prospectus will be required, to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

(z)                Environmental Laws. Except as described in the Registration
Statement, the General Disclosure Package and the Prospectus or as would not,
singly or in the aggregate, result in a Material Adverse Effect, (A) none of the
Company, the Operating Partnership or any of their respective subsidiaries is in
violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products, asbestos-containing
materials or mold (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”), (B) the
Company, the Operating Partnership and their respective subsidiaries have all
permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements, (C) there
are no pending or, to the knowledge of the Company or the Operating Partnership,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company, the Operating Partnership or any of their respective subsidiaries and
(D) there are no events or circumstances that would reasonably be expected to
form the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or Governmental Entity, against or affecting the
Company, the Operating Partnership or any of their respective subsidiaries
relating to Hazardous Materials on, in, under or originating from any Portfolio
Property or any Environmental Laws.

(aa)            Registration Rights. There are no persons with registration
rights or other similar rights to have any securities registered for sale
pursuant to the Registration Statement or otherwise registered for sale or sold
by the Company under the 1933 Act pursuant to this Agreement or any Terms
Agreement, other than those rights that have been disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus and have been
waived.

 9 

 

(bb)           Accounting Controls and Disclosure Controls. The Company, the
Operating Partnership and their respective subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurances that:
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(E) the interactive data in eXtensible Business Reporting Language incorporated
by reference in the Registration Statement, the General Disclosure Package and
the Prospectus fairly presents the information called for in all material
respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto. Except as described in the Registration
Statement, the General Disclosure Package and the Prospectus, since the end of
the Company’s most recent audited fiscal year, there has been (1) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (2) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

The Company, the Operating Partnership and their respective subsidiaries
maintain an effective system of disclosure controls and procedures (as defined
in Rule 13a-15 and Rule 15d-15 of the 1934 Act Regulations) that are designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported within the time periods specified in the Commission’s rules and
forms, and is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and principal financial
officer or officers, as appropriate, to allow timely decisions regarding
disclosure.

(cc)            Well-Known Seasoned Issuer. (A) At the original effectiveness of
the Registration Statement, (B) at the time of the most recent amendment thereto
for the purposes of complying with Section 10(a)(3) of the 1933 Act (whether
such amendment was by post-effective amendment, incorporated report filed
pursuant to Section 13 or 15(d) of the 1934 Act or form of prospectus), (C) at
the time the Company or any person acting on its behalf (within the meaning, for
this clause only, of Rule 163(c) of the 1933 Act Regulations) made any offer
relating to the Shares in reliance on the exemption of Rule 163 of the 1933 Act
Regulations, and (D) as of the execution and delivery of this Agreement and any
Terms Agreement, the Company is a “well-known seasoned issuer,” as defined in
Rule 405 of the 1933 Act Regulations.

(dd)           Ineligible Issuer. (A) At the original effectiveness of the
Registration Statement, (B) at the earliest time after the original
effectiveness of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) of the
1933 Act Regulations) of the Shares and (C) as of the execution and delivery of
this Agreement (with such time of execution and delivery being used as the
determination date for purposes of this clause (C)), the Company neither was nor
is an “ineligible issuer,” as defined in Rule 405 of the 1933 Act Regulations.

(ee)            No Commissions. None of the Company, the Operating Partnership
or any of their respective subsidiaries is a party to any contract, agreement or
understanding with any person (other than as contemplated by this Agreement or
the Alternative Sales Agreements) that would give rise to a valid claim against
the Company, the Operating Partnership or any of their respective subsidiaries
or the Agent for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Shares.

 10 

 

(ff)             Actively-Traded Security. Except under circumstances where the
Company has provided the Agent with the notice required pursuant to Section 2(g)
of this Agreement, the Common Stock is an “actively-traded security” exempted
from the requirements of Rule 101 of Regulation M under the 1934 Act by
subsection (c)(1) of such rule.

(gg)            Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

(hh)           Payment of Taxes. Each of the Company, the Operating Partnership
and their respective subsidiaries has filed all federal, state and local income
and franchise tax returns required to be filed through the date hereof, except
in any case in which the failure to so file would not have a Material Adverse
Effect, and has paid all taxes due thereon or otherwise due and payable, except
for any tax that is currently being contested in good faith and for which
adequate reserves have been provided, and no tax deficiency has been determined
or threatened in writing to be determined adversely to any of the Company, the
Operating Partnership or any such subsidiary which has had a Material Adverse
Effect.

(ii)               Insurance. The Company, the Operating Partnership and their
respective subsidiaries carry or are entitled to the benefits of insurance, with
financially sound and reputable insurers, in such amounts and covering such
risks as is generally maintained by companies of established repute engaged in
the same or similar business, and, to the knowledge of the Company and the
Operating Partnership, all such insurance is in full force and effect. The
Company and the Operating Partnership have no reason to believe that they or any
of their respective subsidiaries will not be able (A) to renew its existing
insurance coverage as and when such policies expire or (B) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
their respective businesses as now conducted and at a cost that would not result
in a Material Adverse Effect. None of the Company, the Operating Partnership or
any of their respective subsidiaries has been denied any insurance coverage
which it has sought or for which it has applied.

(jj)               Foreign Corrupt Practices Act. None of the Company, the
Operating Partnership, their respective subsidiaries or, to the knowledge of the
Company or the Operating Partnership, any director, officer, agent, employee,
affiliate or other person acting on behalf of the Company, the Operating
Partnership or any of their respective subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in (A) a violation by such
persons of the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder (the “FCPA”), including, without limitation, making
use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA, (B) a violation by such persons of the Bribery Act 2010 of the United
Kingdom (the “Bribery Act”), (C) the use by such persons of any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity, (D) the direct or indirect unlawful payment by
such persons to any foreign or domestic government official or employee from
corporate funds or (E) the making by such persons of a bribe, rebate, payoff,
influence payment, kickback or other unlawful payment. The Company and the
Operating Partnership and, to their knowledge, their respective affiliates have
conducted their businesses in compliance with the FCPA and the Bribery Act and
have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.

(kk)           Money Laundering Laws. The operations of the Company, the
Operating Partnership and their respective subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Entity
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any Governmental Entity involving the Company, the Operating
Partnership or any of their respective subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or the Operating
Partnership, threatened.

 11 

 

(ll)               Sanctions Laws. None of the Company, the Operating
Partnership or any of their respective subsidiaries or, to the knowledge of the
Company or the Operating Partnership, any director, officer, agent, employee,
affiliate or person acting on behalf of the Company and the Operating
Partnership is currently subject to any sanctions administered by the
U.S. Government, including, without limitation, the Office of Foreign Assets
Control of the U.S. Treasury Department, the United Nations Security Council,
the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”). Neither the Company nor the Operating
Partnership will directly or indirectly use the proceeds of the offering and
sale of the Shares, or lend, contribute or otherwise make available such
proceeds to any of their respective subsidiaries, joint venture partner or other
person or entity, (A) for the purpose of financing the activities with any
person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions or (B) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as underwriter, advisor, investor or otherwise) of Sanctions.

Any certificate signed by any officer of the Company or an authorized
representative of the Operating Partnership and delivered to the Agent or to
counsel for the Agent shall be deemed a representation and warranty by such
entity or person, as the case may be, to the Agent as to the matters covered
thereby.

Section 2.                 Sale and Delivery of Shares.

(a)                Subject to the terms and conditions set forth herein, the
Company agrees to issue and sell through the Agent acting as sales agent or
directly to the Agent acting as principal from time to time, and the Agent
agrees to use its commercially reasonable efforts to sell as sales agent for the
Company, the Shares. Sales of the Shares, if any, through the Agent acting as
sales agent or directly to the Agent acting as principal will be made by means
of ordinary brokers’ transactions on the Principal Market or otherwise at market
prices prevailing at the time of sale, at prices related to prevailing market
prices or at negotiated prices.

(b)               The Shares are to be sold on a daily basis or otherwise as
shall be agreed to by the Company and the Agent on any trading day (other than a
day on which the Principal Market is scheduled to close prior to its regular
weekday closing time, each, a “Trading Day”) that the Company has satisfied its
obligations under Section 6 of this Agreement and that the Company has
instructed the Agent to make such sales. On any Trading Day, the Company may
instruct the Agent by telephone (confirmed promptly by email, which confirmation
will be promptly acknowledged by the Agent) as to the maximum number of Shares
to be sold by the Agent on such day and the minimum price per Share at which
such Shares may be sold (subject, in each case, to the limitations specified in
Sections 2(c) and (f)). Subject to the terms and conditions hereof, the Agent
shall use its commercially reasonable efforts to sell as sales agent all of the
Shares so designated by the Company. The Company and the Agent each acknowledge
and agree that (A) there can be no assurance that the Agent will be successful
in selling the Shares, (B) the Agent will incur no liability or obligation to
the Company or any other person or entity if it does not sell Shares for any
reason other than a failure by the Agent to use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
law and regulations to sell such Shares as required by this Agreement, and
(C) the Agent shall be under no obligation to purchase Shares on a principal
basis except as otherwise specifically agreed by the Agent and the Company
pursuant to a Terms Agreement. In the event of a conflict between the terms of
this Agreement and the terms of a Terms Agreement, the terms of such Terms
Agreement will control.

 12 

 

(c)                Notwithstanding the foregoing, the Company shall not
authorize the issuance and sale of, and the Agent as sales agent shall not be
obligated to use its commercially reasonable efforts to sell, any Shares (i) at
a price lower than the minimum price therefor authorized from time to time or
(ii) in a number or with an aggregate gross sales price, together with all sales
of Shares under this Agreement and the Alternative Sales Agreements, in excess
of the Maximum Amount or the number or gross sales price, as the case may be, of
Shares authorized from time to time to be issued and sold under this Agreement,
any Terms Agreement and any Alternative Sales Agreements, in each case, by the
Company’s board of directors, or a duly authorized committee thereof, or in a
number in excess of the number of Shares approved for listing on the Principal
Market, and in each case notified to the Agent in writing. In addition, the
Company or the Agent may, upon notice to the other party hereto by telephone
(confirmed promptly by email, which confirmation will be promptly acknowledged),
suspend the offering of the Shares with respect to which the Agent is acting as
sales agent for any reason and at any time; provided, however, that such
suspension or termination shall not affect or impair the parties’ respective
obligations with respect to the Shares sold hereunder prior to the giving of
such notice. Further, on any Trading Day, the Company shall sell Shares through
only one of the Agent or an Alternative Agent. The requirement that the Company
sell Shares through only one of the Agent or an Alternative Agent on any Trading
Day shall not apply to sales solely to employees or security holders of the
Company or its subsidiaries, or to a trustee or other person acquiring such
securities for the accounts of such persons.

(d)               The gross sales price of any Shares sold pursuant to this
Agreement by the Agent acting as sales agent of the Company shall be the market
price prevailing at the time of sale for shares of the Common Stock sold by the
Agent on the Principal Market or otherwise, at prices relating to prevailing
market prices or at negotiated prices. The compensation payable to the Agent for
sales of Shares with respect to which the Agent acts as sales agent shall be up
to 2.0% of the gross sales price of the Shares sold pursuant to this Agreement.
The Company may sell Shares to the Agent as principal at a price agreed upon at
the relevant Applicable Time and pursuant to a separate Terms Agreement. The
remaining proceeds, after further deduction for any transaction fees, transfer
taxes or similar taxes or fees imposed by any Governmental Entity in respect of
such sales, shall constitute the net proceeds to the Company for such Shares
(the “Net Proceeds”). The Agent shall notify the Company as promptly as
practicable if any deduction referenced in the preceding sentence will be
required with an itemization of such deductions. Notwithstanding the foregoing,
in the event the Company engages the Agent for a sale of Shares that would
constitute a “distribution”, within the meaning of Rule 100 of Regulation M
under the 1934 Act, the Company and the Agent will agree to compensation that is
customary for the Agent with respect to such transactions.

(e)                If acting as sales agent hereunder, the Agent shall provide
written confirmation to the Company following the close of trading on the
Principal Market each day in which Shares are sold under this Agreement setting
forth the number of Shares sold on such day, the aggregate gross sales proceeds
of the Shares, the aggregate Net Proceeds to the Company and the aggregate
compensation payable by the Company to the Agent with respect to such sales.

(f)                Under no circumstances shall the number or aggregate gross
sales price, as the case may be, of Shares sold pursuant to this Agreement, any
Terms Agreement and any Alternative Sales Agreement exceed the Maximum Amount or
the number or aggregate gross sales price, as the case may be, of Shares of
Common Stock (i) available for issuance under the Prospectus and the then
currently effective Registration Statement or (ii) authorized from time to time
to be issued and sold under this Agreement, any Terms Agreement or any
Alternative Sales Agreement by the Company’s board of directors, or a duly
authorized committee thereof or approved for listing on the Principal Market,
and in each case referred to in this clause (ii), and notified to the Agent in
writing. In addition, under no circumstances shall any Shares with respect to
which the Agent acts as sales agent be sold at a price lower than the minimum
price therefor authorized from time to time by the Company’s board of directors,
or a duly authorized committee thereof, and notified to the Agent in writing.

 13 

 

(g)                If either party believes that the exemptive provisions set
forth in Rule 101(c)(1) of Regulation M under the 1934 Act (applicable to
securities with an average daily trading volume of $1,000,000 that are issued by
an issuer whose common equity securities have a public float value of at least
$150,000,000) are not satisfied with respect to the Company or the Shares, it
shall promptly notify the other party and sales of Shares under this Agreement
and any Terms Agreement shall be suspended until that or other exemptive
provisions have been satisfied in the judgment of each party.

(h)               Settlement for sales of Shares pursuant to this Section 2 will
occur on the third business day that is also a Trading Day following the trade
date on which such sales are made, unless another date shall be agreed to by the
Company and the Agent (each such day, a “Settlement Date”). On each Settlement
Date, the Shares sold through the Agent for settlement on such date shall be
delivered by the Company to the Agent against payment of the Net Proceeds from
the sale of such Shares. Settlement for all Shares shall be effected by
book-entry delivery of Shares to the Agent’s account at The Depository Trust
Company against payments by the Agent of the Net Proceeds from the sale of such
Shares in same day funds delivered to an account designated by the Company. If
the Company shall default on its obligation to deliver Shares on any Settlement
Date, the Company shall (i) indemnify and hold the Agent harmless against any
loss, claim or damage arising from or as a result of such default by the Company
and (ii) pay the Agent any commission to which it would otherwise be entitled
absent such default. If the Agent breaches this Agreement by failing to deliver
the applicable Net Proceeds on any Settlement Date for Shares delivered by the
Company, the Agent will pay the Company interest based on the effective
overnight federal funds rate until such proceeds, together with such interest,
have been fully paid.

(i)                 Notwithstanding any other provision of this Agreement, the
Company shall not offer, sell or deliver, or request the offer or sale of any
Shares and, by notice to the Agent given by telephone (confirmed by email),
shall cancel any instructions for the offer or sale of any Shares, and the Agent
shall not be obligated to offer or sell any Shares, (i) during any period in
which the Agent believes that the Company is, or could be deemed to be, in
possession of material non-public information or (ii) except as provided in
Section 2(j) below, at any time from and including the date (each, an
“Announcement Date”) on which the Company shall issue a press release
containing, or shall otherwise publicly announce, its earnings, revenues or
other results of operations (each, an “Earnings Announcement”) through and
including the time that is 24 hours after the time that the Company files (a
“Filing Time”) a Quarterly Report on Form 10-Q or an Annual Report on Form 10-K
that includes consolidated financial statements as of and for the same period or
periods, as the case may be, covered by such Earnings Announcement.

(j)                 If the Company wishes to offer, sell or deliver Shares at
any time during the period from and including an Announcement Date through and
including the time that is 24 hours after the corresponding Filing Time, the
Company shall (i) prepare and deliver to the Agent (with a copy to counsel to
the Agent) a Current Report on Form 8-K which shall include substantially the
same financial and related information as was set forth in the relevant Earnings
Announcement (other than any earnings projections, similar forward-looking data
and officers’ quotations) (each, an “Earnings 8-K”), in form and substance
reasonably satisfactory to the Agent, (ii) provide the Agent with the officers’
certificate, accountants’ letters and opinions and letters of counsel called for
by Sections 3(i), (j) and (k) hereof, respectively, (iii) afford the Agent the
opportunity to conduct a due diligence review in accordance with Section 3(n)
hereof and (iv) file such Earnings 8-K with the Commission, then the provisions
of clause (ii) of Section 2(i) shall not be applicable for the period from and
after the time at which the foregoing conditions shall have been satisfied (or,
if later, the time that is 24 hours after the time that the relevant Earnings
Announcement was first publicly released) through and including the time that is
24 hours after the Filing Time of the relevant Quarterly Report on Form 10-Q or
Annual Report on Form 10-K, as the case may be. For purposes of clarity, the
parties hereto agree that (A) the delivery of any officers’ certificate,
accountants’ letters and opinions and letters of counsel pursuant to this
Section 2(j) shall not relieve the Company from any of its obligations under
this Agreement with respect to any Quarterly Report on Form 10-Q or Annual
Report on Form 10-K, as the case may be, including, without limitation, the
obligation to deliver officers’ certificates, accountants’ letters and legal
opinions and letters as provided in Section 3 hereof and (B) this Section 2(j)
shall in no way affect or limit the operation of the provisions of clause (i) of
Section 2(i), which shall have independent application.

 14 

 

(k)               At each Applicable Time, Settlement Date, Registration
Statement Amendment Date, Company Periodic Report Date, Company Earnings Report
Date and Request Date, each of the Company and the Operating Partnership shall
be deemed to have affirmed each representation and warranty contained in this
Agreement; provided, that if such date occurs during a Suspension Period, the
Company and the Operating Partnership shall not be deemed to have affirmed such
representations and warranties until the next of such dates after the end of the
Suspension Period. Any obligation of the Agent to use its commercially
reasonable efforts to sell the Shares on behalf of the Company as sales agent
shall be subject to the continuing accuracy of the representations and
warranties of the Company and the Operating Partnership herein, to the
performance by the Company and the Operating Partnership of their respective
obligations hereunder and to the continuing satisfaction of the additional
conditions specified in Section 6 of this Agreement.

Section 3.                 Covenants. The Company and the Operating Partnership,
jointly and severally, agree with the Agent:

(a)                During any period when the delivery of a prospectus is
required in connection with the offering or sale of Shares (whether physically
or through compliance with Rule 153 or 172, or in lieu thereof, a notice
referred to in Rule 173(a) of the 1933 Act Regulations), (i) to make no further
amendment or any supplement to the Registration Statement or the Prospectus
prior to any Settlement Date without first providing the Agent a reasonable
opportunity to review and comment on such amendment or supplement, and to advise
the Agent, promptly after it receives notice thereof, of the time when any
amendment to the Registration Statement has been filed or becomes effective or
any amendment or supplement to the Prospectus has been filed, (ii) to file
promptly all other material required to be filed by the Company with the
Commission pursuant to Rule 433(d) of the 1933 Act Regulations, to file promptly
all reports and any definitive proxy or information statements required to be
filed by the Company with the Commission pursuant to Section 13(a), 13(c), 14 or
15(d) of the 1934 Act, (iv) to advise the Agent, promptly after it receives
notice thereof, of the issuance by the Commission of any stop order or of any
order preventing or suspending the use of the Prospectus or other prospectus in
respect of the Shares, of any notice of objection of the Commission to the use
of the form of the Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) of the 1933 Act Regulations, of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding for any such
purpose, or of any request by the Commission for the amending or supplementing
of the form of the Registration Statement or the Prospectus or for additional
information, and (v) in the event of the issuance of any such stop order or of
any such order preventing or suspending the use of the Prospectus in respect of
the Shares or suspending any such qualification, to promptly use its
commercially reasonable efforts to obtain the withdrawal of such order; and in
the event of any such order or issuance of a notice of objection, promptly to
take such reasonable steps as may be necessary to permit offers and sales of the
Shares by the Agent, which may include, without limitation, amending the
Registration Statement or filing a new registration statement, at the Company’s
expense (references herein to the Registration Statement shall include any such
amendment or new registration statement). The Company shall pay the required
Commission filing fees relating to the Shares within the time required by
Rule 456(b)(1) of the 1933 Act Regulations without regard to the proviso therein
and otherwise in accordance with Rules 456(b) and 457(r) of the 1933 Act
Regulations (including, if applicable, by updating the “Calculation of
Registration Fee” table in accordance with Rule 456(b)(1)(ii) either in a
post-effective amendment to the Registration Statement or on the cover page of a
prospectus filed pursuant to Rule 424(b)).

 15 

 

(b)               Promptly from time to time to take such action as the Agent
may reasonably request to qualify the Shares for offering and sale under the
securities laws of such United States jurisdictions as the Agent may request and
to comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdictions for as long as may be necessary to complete the
sale of the Shares, provided that in connection therewith neither the Company
nor the Operating Partnership shall be required to qualify as a foreign entity,
subject itself to taxation or to file a general consent to service of process in
any jurisdiction; and to promptly advise the Agent of the receipt by the Company
or the Operating Partnership of any notification with respect to the suspension
of the qualification of the Shares for offer or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.

(c)                During any period when the delivery of a prospectus is
required (whether physically or through compliance with Rule 153 or 172, or in
lieu thereof, a notice referred to in Rule 173(a) of the 1933 Act Regulations)
in connection with the offering or sale of Shares, the Company will make
available to the Agent, as soon as practicable after the execution of this
Agreement, and thereafter from time to time furnish to the Agent, copies of the
most recent Prospectus in such quantities and at such locations as the Agent may
reasonably request for the purposes contemplated by the 1933 Act. During any
period when the delivery of a prospectus is required (whether physically or
through compliance with Rules 153 or 172, or in lieu thereof, a notice referred
to in Rule 173(a) of the 1933 Act Regulations) in connection with the offering
or sale of Shares, and if at such time any event shall have occurred as a result
of which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Prospectus is delivered, not misleading, or, if
for any other reason it shall be necessary during such same period to amend or
supplement the Prospectus or to file under the 1934 Act any document
incorporated by reference in the Prospectus in order to comply with the 1933 Act
or the 1934 Act, to notify the Agent and to file such document and to prepare
and furnish without charge to the Agent as many written and electronic copies as
the Agent may from time to time reasonably request of an amended Prospectus or a
supplement to the Prospectus which will correct such statement or omission or
effect such compliance.

(d)               To make generally available to its securityholders as soon as
practicable, but in any event not later than sixteen months after the effective
date of the Registration Statement (as defined in Rule 158(c) of the 1933 Act
Regulations), an earnings statement of the Company and its subsidiaries (which
need not be audited) complying with Section 11(a) of the 1933 Act and the rules
and regulations of the Commission thereunder (including, at the option of the
Company, Rule 158).

(e)                To use the Net Proceeds received by it from the sale of the
Shares pursuant to this Agreement and any Terms Agreement in the manner
specified in the General Disclosure Package.

(f)                In connection with the offering and sale of the Shares, the
Company will file with the Principal Market all documents and notices, and make
all certifications, required by the Principal Market of companies that have
securities that are listed on such Principal Market and will maintain such
listing or shall be approved for listing on another national securities
exchange.

 16 

 

(g)                To not take, directly or indirectly, any action designed to
cause or result in, or that has constituted or might reasonably be expected to
constitute, under the 1934 Act or otherwise, the stabilization or manipulation
of the price of any securities of the Company or the Operating Partnership to
facilitate the sale or resale of the Shares.

(h)               At each Applicable Time, each Settlement Date, each
Registration Statement Amendment Date, each Company Earnings Report Date, each
Request Date, each Company Periodic Report Date and each date on which Shares
are delivered to the Agent pursuant to a Terms Agreement, the Company and the
Operating Partnership shall be deemed to have affirmed each representation,
warranty, covenant and other agreement contained in this Agreement or any Terms
Agreement; provided, that if such date occurs during a Suspension Period, the
Company and the Operating Partnership shall not be deemed to have affirmed such
representations and warranties until the next of such dates after the end of the
Suspension Period. In each Annual Report on Form 10-K or Quarterly Report on
Form 10-Q filed by the Company in respect of any quarter in which sales of
Shares were made by or through the Agent under this Agreement or any Terms
Agreement or by or through an Alternative Agent under an Alternative Sales
Agreement (each date on which any such document is filed, and any date on which
an amendment to any such document is filed, a “Company Periodic Report Date”),
or, to the extent required by applicable law and Commission interpretations
thereof, in prospectus supplements to be filed by the Company from time to time,
the Company shall set forth with regard to such quarter or such shorter period
determined by the Company, as the case may be, the number or aggregate gross
sales price, as the case may be, of Shares sold through the Agent under this
Agreement or any Terms Agreement or by or through an Alternative Agent under an
Alternative Sales Agreement, the Net Proceeds received by the Company and the
compensation paid by the Company to the Agent or Alternative Agent with respect
to sales of Shares pursuant to this Agreement, any Terms Agreement or an
Alternative Sales Agreement.

(i)                 On or prior to the date that the Shares are first offered
pursuant to the terms of this Agreement and each time Shares are delivered to
the Agent as principal on a Settlement Date and promptly, and in no more than
five (5) Trading Days, after (i) each date the Registration Statement or the
Prospectus shall be amended or supplemented (other than (1) by an amendment or
supplement providing solely for the determination of the terms of the Shares,
(2) in connection with the filing of a prospectus supplement that contains
solely the information set forth in Section 3(h), (3) in connection with the
filing of any Current Reports on Form 8-K (other than an Earnings 8-K and any
other Current Reports on Form 8-K which contain capsule financial information,
financial statements, supporting schedules or other financial data, including
any Current Report on Form 8-K under Item 2.02 of such form that is considered
“filed” under the 1934 Act, unless, in any case, the Company has provided
advance notice to the Agent of the filing of such Form 8-K and the Agent has
waived the requirements of this Section 3(i) and Sections 3(j) and (k)) or
(4) by a prospectus supplement relating to the offering of other securities
(including, without limitation, other shares of Common Stock)) (each such date,
a “Registration Statement Amendment Date”) and (ii) each date on which an
Earnings 8-K shall be filed with the Commission as contemplated by Section 2(j)
hereof (a “Company Earnings Report Date”) and (iii) each Company Periodic Report
Date, and (iv) promptly after each reasonable request by the Agent (each date of
any such request by the Agent, a “Request Date”) (each of the date that the
Shares are first offered pursuant to the terms of this Agreement, each such
Settlement Date where the Agent is acting as principal and each Registration
Statement Amendment Date, Company Earnings Report Date, Company Periodic Report
Date and Request Date is hereinafter called a “Representation Date”), the
Company and the Operating Partnership will furnish or cause to be furnished to
the Agent (with a copy to counsel to the Agent) a certificate dated the date of
delivery thereof to the Agent (or, in the case of an amendment or supplement to
the Registration Statement or the Prospectus (including, without limitation, by
the filing of any document under the 1934 Act that is incorporated by reference
therein), the date of the effectiveness of such amendment to the Registration
Statement or the date of filing with the Commission of such supplement or
incorporated document, as the case may be), in form and substance reasonably
satisfactory to the Agent and its counsel, to the effect that the statements
contained in the certificate referred to in Section 6(f) of this Agreement which
was last furnished to the Agent are true and correct as of the date of such
certificate as though made at and as of the date of such certificate (except
that such statements shall be deemed to relate to the Registration Statement,
the General Disclosure Package and the Prospectus as amended and supplemented to
the date of such certificate) or, in lieu of such certificate, a certificate of
the same tenor as the certificate referred to in Section 6(f), but modified as
necessary to relate to the Registration Statement, the General Disclosure
Package and the Prospectus as amended and supplemented to the date of such
certificate; provided, however, that the delivery requirements of this
Section 3(i) shall not be in effect during a Suspension Period. As used in this
paragraph, to the extent there shall be an Applicable Time on or following the
applicable Representation Date, “promptly” shall be deemed to be on or prior to
the next succeeding Applicable Time.

 17 

 

(j)                 On or prior to the date that the Shares are first offered
pursuant to the terms of this Agreement and each time Shares are delivered to
the Agent as principal on a Settlement Date and promptly, and in no more than
five (5) Trading Days, after each other Representation Date, the Company will
furnish or cause to be furnished to the Agent (with a copy to counsel to the
Agent) the written opinion and letter of each counsel to the Company (who shall
be reasonably acceptable to the Agent), dated the date of delivery thereof to
the Agent (or, in the case of an amendment or supplement to the Registration
Statement or the Prospectus (including, without limitation, by the filing of any
document under the 1934 Act that is incorporated by reference therein), the date
of the effectiveness of such amendment to the Registration Statement or the date
of filing with the Commission of such supplement or incorporated document, as
the case may be), in form and substance reasonably satisfactory to the Agent and
its counsel, of the same tenor as the opinions and letters referred to in
Sections 6(c) and (d) of this Agreement, but modified as necessary to relate to
the Registration Statement, the General Disclosure Package and the Prospectus as
amended and supplemented to the date of such opinion and letter or, in lieu of
any such opinion and letter, counsel last furnishing such opinion and letter to
the Agent shall furnish the Agent (with a copy to counsel for the Agent) with a
letter substantially to the effect that the Agent may rely on such counsel’s
last opinion and letter to the same extent as though each were dated the date of
such letter authorizing reliance (except that statements in such last opinion
and letter shall be deemed to relate to the Registration Statement, the General
Disclosure Package and the Prospectus as amended and supplemented to the date of
such letter authorizing reliance); provided, however, that the delivery
requirements of this Section 3(j) shall not be in effect during a Suspension
Period. As used in this paragraph, to the extent there shall be an Applicable
Time on or following the applicable Representation Date, “promptly” shall be
deemed to be on or prior to the next succeeding Applicable Time.

(k)               On or prior to the date that the Shares are first offered
pursuant to the terms of this Agreement and each time Shares are delivered to
the Agent as principal on a Settlement Date and promptly, and in no more than
five (5) Trading Days, after each other Representation Date, the Company will
cause each of Ernst & Young LLP and PKF LLP, or other independent accountants
reasonably satisfactory to the Agent, to furnish to the Agent a letter, dated
the date of effectiveness of such amendment or the date of filing of such
supplement or other document with the Commission, as the case may be, in form
reasonably satisfactory to the Agent and its counsel, of the same tenor as the
letter(s) referred to in Section 6(e) hereof, but modified as necessary to
relate to the Registration Statement, the General Disclosure Package and the
Prospectus, as amended and supplemented, or to the document incorporated by
reference into the Prospectus, to the date of such letter; provided, however,
that the delivery requirements of this Section 3(k) shall not be in effect
during a Suspension Period. As used in this paragraph, to the extent there shall
be an Applicable Time on or following the applicable Representation Date,
“promptly” shall be deemed to be on or prior to the next succeeding Applicable
Time.

 18 

 

(l)                 The Company consents to the Agent trading in the Common
Stock for the Agent’s own account and for the account of its clients at the same
time as sales of Shares occur pursuant to this Agreement or any Terms Agreement.

(m)             If, to the knowledge of the Company, all filings required by
Rule 424 in connection with this offering shall not have been made or the
representations contained in Section 1(a) shall not be true and correct on the
applicable Settlement Date, the Company will offer to any person who has agreed
to purchase Shares from the Company as the result of an offer to purchase
solicited by the Agent the right to refuse to purchase and pay for such Shares.

(n)               The Company and the Operating Partnership will cooperate
timely with any reasonable due diligence review conducted by the Agent or its
counsel from time to time in connection with the transactions contemplated
hereby or in any Terms Agreement, including, without limitation, and upon
reasonable notice providing information and making available documents and
appropriate officers, during regular business hours and at the Company’s
principal offices, as the Agent may reasonably request.

(o)               Other than during a Suspension Period, neither the Company nor
the Operating Partnership will, without (i) giving the Agent at least one
business days’ prior written notice specifying the nature of the proposed sale
and the date of such proposed sale and (ii) the Agent suspending activity under
this program for such period of time as requested by the Company or as deemed
appropriate by the Agent in light of the proposed sale, (A) offer, pledge,
announce the intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of, lend or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or securities convertible
into or exchangeable or exercisable for or repayable with Common Stock, or file
any registration statement under the 1933 Act with respect to any of the
foregoing (other than a shelf registration statement under Rule 415 of the 1933
Act Regulations, a registration statement on Form S-8 or post-effective
amendment to the Registration Statement) or (B) enter into any swap or other
agreement or any transaction that transfers in whole or in part, directly or
indirectly, any of the economic consequence of ownership of the Common Stock, or
any securities convertible into or exchangeable or exercisable for or repayable
with Common Stock, whether any such swap or transaction described in clause (A)
or (B) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The foregoing sentence shall not apply to
(i) the Shares to be offered and sold through the Agent pursuant to this
Agreement or any Terms Agreement or to any Alternative Agent under any
Alternative Sales Agreement, (ii) Common Stock issued pursuant to the Company’s
dividend reinvestment plan, stock purchase plans or employee compensation plans,
as the same may be amended or replaced from time to time, (iii) equity incentive
awards approved by the board of directors of the Company or the compensation
committee thereof or the issuance of Common Stock upon exercise thereof,
(iv) warrants offered or issued in exchange for outstanding warrants or Common
Stock offered or issued upon exercise or exchange of any such warrants, or
(v) sales or offers of shares of Common Stock or securities exchangeable for or
convertible into shares of Common Stock in private placement transactions to
sellers relating to acquisition of real property or interests therein, including
mortgage or leasehold interests, or in conjunction with any joint venture
transaction, made to any seller of such real property or such joint venture
interest (and the filing of any prospectus supplement related to the resale of
such shares of Common Stock as may be required by such seller).

 19 

 

(p)               If immediately prior to the third anniversary (the “Renewal
Deadline”) of the initial effective date of the Registration Statement, any of
the Shares remain unsold, the Company will, prior to the Renewal Deadline file,
if it has not already done so and is eligible to do so, a new automatic shelf
registration statement relating to the Shares, in a form satisfactory to the
Agent. If the Company is no longer eligible to file an automatic shelf
registration statement, the Company will, prior to the Renewal Deadline, if it
has not already done so, file a new shelf registration statement relating to the
Shares, in a form satisfactory to the Agent, and will use its best efforts to
cause such registration statement to be declared effective within 60 days after
the Renewal Deadline. The Company will take all other action necessary or
appropriate to permit the issuance and sale of the Shares to continue as
contemplated in the expired registration statement relating to the Shares.
References herein to the Registration Statement shall include such new automatic
shelf registration statement or such new shelf registration statement, as the
case may be.

(q)               The Company will use its best efforts to continue to meet the
requirements for qualification as a REIT under the Code for each of its taxable
years for so long as its board of directors deems it in the best interests of
the Company to remain so qualified.

(r)                 The Company may notify the Agent by telephone (confirmed
promptly by e-mail), or by such other method as the Company and the Agent shall
mutually agree in writing, at any time until 5:00 p.m., New York City time, on
the second business day preceding any Representation Date that it does not
intend to sell Shares under this Agreement for the period commencing on such
Representation Date and continuing until the second Trading Day after the
earlier of (i) the date the Company instructs the Agent to sell Shares under
this Agreement and (ii) the date the Company notifies the Agent that it is
revoking its prior notice to the Agent that it does not intend to sell Shares
under this Agreement (a “Suspension Period”). If the Company shall have provided
such notice, the requirements to provide certificates pursuant to Section 3(i)
hereunder, legal opinions pursuant to Section 3(j) hereunder, and letters from
independent accountants pursuant to Section 3(k) hereunder shall be waived
during such Suspension Period. Notwithstanding the foregoing, during a
Suspension Period or subsequent to the completion of a Suspension Period, as
applicable, the Agent shall not be obligated to sell any Shares pursuant to the
Company’s instruction until all documents required by each such applicable
Section of this Agreement shall have been provided to the Agent and the Company
shall have provided the Agent with customary due diligence update.

Section 4.                 Free Writing Prospectus.

(a)                (i) The Company represents and agrees that, without the prior
consent of the Agent, it has not made and will not make any offer relating to
the Shares that would constitute a “free writing prospectus” as defined in
Rule 405 of the 1933 Act Regulations; and

(ii)               the Agent represents and agrees that, without the prior
consent of the Company it has not made and will not make any offer relating to
the Shares that would constitute a free writing prospectus required to be filed
with the Commission.

(b)               The Company has complied and will comply with the requirements
of Rule 433 of the 1933 Act Regulations applicable to any Issuer Free Writing
Prospectus (including any free writing prospectus identified in Section 4(a)
hereof), including timely filing with the Commission or retention where required
and legending.

 20 

 

Section 5.                 Payment of Expenses.

The Company and the Operating Partnership, jointly and severally, covenant and
agree with the Agent that they will pay or cause to be paid the following:
(i) the fees, disbursements and expenses of the Company’s counsel and
accountants in connection with the registration of the Shares under the 1933 Act
and all other expenses in connection with the preparation, printing and filing
of the Registration Statement, the Basic Prospectus, Prospectus Supplement, any
Issuer Free Writing Prospectus and the Prospectus and amendments and supplements
thereto and the mailing and delivery of copies thereof to the Agent; (ii) the
cost of printing or producing this Agreement and any Terms Agreement, any Blue
Sky and Legal Investment Memoranda, closing documents (including any
compilations thereof) and any other documents in connection with the offering,
purchase, sale and delivery of the Shares; (iii) all expenses in connection with
the qualification of the Shares for offering and sale under state securities
laws as provided in Section 3(b) hereof, including the reasonable fees and
disbursements of counsel for the Agent in connection with such qualification and
in connection with the Blue Sky and Legal Investment Surveys; (iv) any filing
fees incident to, and the reasonable fees and disbursements of counsel for the
Agent in connection with, any required review by FINRA of the terms of the sale
of the Shares; (v) all fees and expenses in connection with listing the Shares
on the Principal Market; (vi) the cost of preparing the Shares; (vii) the costs
and charges of any transfer agent or registrar or any dividend distribution
agent; and (viii) all other costs and expenses incident to the performance of
its obligations hereunder which are not otherwise specifically provided for in
this Section; and (ix) if Shares having an aggregate offering price of
$25,000,000 or more have not been offered and sold under this Agreement and/or
the Alternative Sales Agreements by September 19, 2016 (or such earlier date at
which the Company terminates this Agreement) (the “Determination Date”), the
Company shall reimburse the Agent and the Alternative Agents for all reasonable
out-of-pocket expenses, including the reasonable fees and disbursements of
counsel incurred by the Agent and the Alternative Agents in connection with the
transactions contemplated by this Agreement and each of the Alternative Sales
Agreements (the “Expenses”); provided, however, that the Expenses shall not
exceed an aggregate under this Agreement and each of the Alternative Sales
Agreements of $150,000. Any Expenses shall be due and payable by the Company
within five (5) business days of the Determination Date. It is understood,
however, that, except as provided in this Section, and Section 7 hereof, the
Agent will pay all of its own costs and expenses, including the fees of its
counsel, transfer taxes on resale of any of the Shares by it, and any
advertising expenses connected with any offers it may make. The Agents shall be
solely responsible for allocating any reimbursement received pursuant to this
subsection among themselves.

Section 6.                 Conditions of Agent’s Obligation. The obligations of
the Agent hereunder shall be subject, in its discretion, to the condition that
all representations and warranties and other statements of the Company and the
Operating Partnership herein or in certificates of any officer of the Company or
authorized representative of the Operating Partnership delivered pursuant to the
provisions hereof are true and correct as of the time of the execution of this
Agreement, the date of any executed Terms Agreement and as of each
Representation Date, Applicable Time and Settlement Date, to the condition that
the Company and the Operating Partnership shall have performed all of their
respective obligations hereunder theretofore to be performed, and the following
additional conditions:

(a)                The Prospectus Supplement shall have been filed with the
Commission pursuant to Rule 424(b) of the 1933 Act Regulations on or prior to
the date hereof and in accordance with Section 3(a) hereof, any other material
required to be filed by the Company pursuant to Rule 433(d) of the 1933 Act
Regulations shall have been filed with the Commission within the applicable time
periods prescribed for such filings by Rule 433; no stop order suspending the
effectiveness of the Registration Statement or any part thereof shall have been
issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission and no notice of objection of the Commission to the
use of the form of the Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) of the 1933 Act Regulations shall have been
received; no stop order suspending or preventing the use of the Prospectus or
any Issuer Free Writing Prospectus shall have been initiated or threatened by
the Commission; and all requests for additional information on the part of the
Commission shall have been complied with to the reasonable satisfaction of the
Agent.

 21 

 

(b)               On every date specified in Section 3(j) hereof (including,
without limitation, on every Request Date), Sidley Austin LLP, counsel for the
Agent, shall have furnished to the Agent such written opinion or opinions, dated
as of such date, with respect to such matters as the Agent may reasonably
request, and such counsel shall have received such papers and information as
they may reasonably request to enable them to pass upon such matters. In giving
their opinion, Sidley Austin LLP may rely as to matters involving the laws of
the State of Maryland upon the opinion of Venable LLP or such other counsel
reasonably satisfactory to the Agent.

(c)                On every date specified in Section 3(j) hereof (including,
without limitation, on every Request Date), Clifford Chance US LLP, counsel for
the Company, shall have furnished to the Agent written opinion(s) and letter(s),
dated as of such date, in form and substance satisfactory to the Agent.

(d)               On every date specified in Section 3(j) hereof (including,
without limitation, on every Request Date), Venable LLP, as Maryland counsel for
the Company, shall have furnished to the Agent written opinion or opinions,
dated as of such date, in form and substance satisfactory to the Agent.

(e)                At the dates specified in Section 3(k) hereof (including,
without limitation, on every Request Date), each of the independent accountants
who have certified the financial statements included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus shall have furnished to the Agent a letter or letters dated as of the
date of delivery thereof and addressed to the Agent in form and substance
reasonably satisfactory to the Agent and its counsel, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements included or incorporated
by reference in the Registration Statement, the General Disclosure Package and
the Prospectus.

(f)                (i) On or prior to the date that the Shares are first offered
pursuant to the terms of this Agreement and on such other dates as reasonably
requested by the Agent, the Company will furnish or cause to be furnished
promptly to the Agent a certificate of an executive officer in a form
satisfactory to the Agent stating the minimum gross sales price per share for
the sale of such Shares pursuant to this Agreement and the maximum number of
Shares that may be issued and sold pursuant to this Agreement or, alternatively,
the maximum gross proceeds from such sales, as authorized from time to time by
the Company’s board of directors or a duly authorized committee thereof, and the
number of Shares that have been approved for listing on the Principal Market or,
in connection with any amendment, revision or modification of such minimum price
or maximum Share number or amount, a new certificate with respect thereto and
(ii) on each date specified in Section 3(i) (including, without limitation, on
every Request Date), the Agent shall have received a certificate of executive
officers of the Company and the Operating Partnership, one of whom shall be the
Chief Executive Officer, Executive Chairman, Chief Financial Officer, Chief
Accounting Officer, Treasurer, or Executive Vice President in the area of
capital markets and investments, dated as of the date thereof, to the effect
that (A) there has been no Material Adverse Effect since the date as of which
information is given in the Prospectus as then amended or supplemented, (B) the
representations and warranties of the Company and the Operating Partnership
contained herein are true and correct as of such date and (C) the Company and
the Operating Partnership have complied with all of the agreements entered into
in connection with the transactions contemplated herein and in any Terms
Agreement and satisfied all conditions on their part to be performed or
satisfied.

(g)                Since the date of the latest audited financial statements
then included or incorporated by reference in the Registration Statement, the
General Disclosure Package and the Prospectus, no Material Adverse Effect shall
have occurred.

(h)               The Company shall have complied with the provisions of
Section 3(c) hereof with respect to the timely furnishing of prospectuses.

 22 

 

(i)                 On such dates as reasonably requested by the Agent, the
Company shall have conducted due diligence sessions, in form and substance
reasonably satisfactory to the Agent.

(j)                 All filings with the Commission required by Rule 424 of the
1933 Act Regulations to have been filed by each Applicable Time or related
Settlement Date shall have been made within the applicable time period
prescribed for such filing by Rule 424 (without reliance on Rule 424(b)(8)). The
Company shall have paid the required Commission filing fees relating to the
Shares within the time required by Rule 456(b)(1) of the 1933 Act Regulations
without regard to the proviso therein and otherwise in accordance with Rules
456(b) and 457(r) of the 1933 Act Regulations (including, if applicable, by
updating the “Calculation of Registration Fee” table in accordance with
Rule 456(b)(1)(ii) either in a post-effective amendment to the Registration
Statement or on the cover page of a prospectus filed pursuant to Rule 424(b)).

(k)               The Shares shall have received approval for listing on the
Principal Market prior to the first Settlement Date.

(l)                 Counsel for the Agent shall have been furnished with such
documents and opinions as they may reasonably require in order to evidence the
accuracy of any of the representations or warranties, or the fulfillment of any
of the conditions, contained herein or in any applicable Terms Agreement; and
all proceedings taken by the Company in connection with the issuance and sale of
the Shares as contemplated herein or in any applicable Terms Agreement and in
connection with the other transactions contemplated by this Agreement or any
such Terms Agreement shall be reasonably satisfactory in form and substance to
the Agent and counsel for the Agent.

Section 7.                 Indemnification.

(a)                The Company and the Operating Partnership, jointly and
severally, agree to indemnify and hold harmless the Agent against any losses,
claims, damages or liabilities, joint or several, to which the Agent may become
subject, under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the Basic Prospectus, the Prospectus
Supplement or the Prospectus or any amendment or supplement thereto, any Issuer
Free Writing Prospectus, or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) of the 1933 Act Regulations, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the Basic Prospectus, Prospectus Supplement or the Prospectus in
light of the circumstances under which they are made), not misleading, and will
reimburse the Agent for any legal or other expenses reasonably incurred by the
Agent in connection with investigating or defending any such action or claim as
such expenses are incurred; provided, however, that neither the Company nor the
Operating Partnership shall be liable in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, the Basic Prospectus, the Prospectus Supplement or
the Prospectus, or any amendment or supplement thereto or any Issuer Free
Writing Prospectus, in reliance upon and in conformity with written information
furnished to the Company or the Operating Partnership by or on behalf of the
Agent expressly for use therein.

(b)               The Agent will: indemnify and hold harmless the Company and
the Operating Partnership against any losses, claims, damages or liabilities to
which they may become subject, under the 1933 Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Basic Prospectus, the
Prospectus Supplement or the Prospectus, or any amendment or supplement thereto,
or any Issuer Free Writing Prospectus or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Basic Prospectus, the Prospectus Supplement or the Prospectus in light of the
circumstances under which they are made), not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Basic Prospectus, the Prospectus Supplement or the Prospectus, or
any such amendment or supplement thereto, or any Issuer Free Writing Prospectus
in reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use therein; and will reimburse the Company
and the Operating Partnership for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such action
or claim as such expenses are incurred.

 23 

 

(c)                Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party otherwise than under such subsection except and then only
to the extent such indemnifying party is materially prejudiced thereby. In case
any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party (who shall not, except with the consent of the indemnified party, be
counsel to the indemnifying party), and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 7 for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable out-of-pocket costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party (not to be unreasonably withheld or delayed), effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

(d)               If the indemnification provided for in this Section 7 is
unavailable to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company and the Operating Partnership on the one hand and the Agent on
the other from the offering of the Shares to which such loss, claim, damage or
liability (or action in respect thereof) relates. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company and the Operating Partnership on the one hand and the Agent on the other
in connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative benefits received by the
Company and the Operating Partnership on the one hand and the Agent on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
commissions received by the Agent. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company and the Operating Partnership on
the one hand or the Agent on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company, the Operating Partnership and the Agent
agree that it would not be just and equitable if contribution pursuant to this
subsection (d) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this subsection (d). The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to above in this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), the Agent shall not be
required to contribute any amount in excess of the amount by which the total
price at which the Shares sold by it to the public were offered to the public
exceeds the amount of any damages which the Agent has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 24 

 

(e)                The obligations of the Company and the Operating Partnership
under this Section 7 shall be in addition to any liability which the Company and
the Operating Partnership may otherwise have and shall extend, upon the same
terms and conditions, to the directors and officers of the Agent and to each
person, if any, who controls the Agent within the meaning of the 1933 Act and
each broker-dealer affiliate of the Agent; and the obligations of the Agent
under this Section 7 shall be in addition to any liability which the Agent may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company and to each person, if any, who controls the
Company or the Operating Partnership within the meaning of the 1933 Act.

Section 8.                 Representations, Warranties and Agreements to Survive
Delivery. The respective indemnities, agreements, representations, warranties
and other statements of the Company, the Operating Partnership and the Agent, as
set forth in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement, shall remain in full force and effect, regardless of
any investigation (or any statement as to the results thereof) made by or on
behalf of the Agent or any controlling person of the Agent, or the Company or
the Operating Partnership, or any officer or director of the Company or
controlling person of the Company or the Operating Partnership, and shall
survive delivery of and payment for the Shares.

Section 9.                 No Advisory or Fiduciary Relationship. The Company
and the Operating Partnership each acknowledges and agrees that (i) the Agent is
acting solely in the capacity of an arm’s length contractual counterparty to the
Company and the Operating Partnership with respect to the offering of Shares
contemplated hereby (including in connection with determining the terms of such
offering) and (ii) the Agent has not assumed an advisory or fiduciary
responsibility in favor of the Company or the Operating Partnership with respect
to the offering contemplated hereby or the process leading thereto (irrespective
of whether the Agent has advised or is currently advising the Company or the
Operating Partnership on other matters) or any other obligation to the Company
or the Operating Partnership except the obligations expressly set forth in this
Agreement and (iii) the Company and the Operating Partnership have consulted
their own legal and financial advisors to the extent they deemed appropriate.
The Company and the Operating Partnership each agrees that it will not claim
that the Agent has rendered advisory services of any nature or respect, or owes
a fiduciary or similar duty to the Company or the Operating Partnership, in
connection with such transaction or the process leading thereto.

 25 

 

Section 10.             Termination.

(a)                The Company shall have the right, by giving written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party, except that (i) with respect to any pending sale through the Agent for
the Company or with respect to any pending sale to the Agent pursuant to a Term
Agreement or any offering or resale of any Shares purchased or to be purchased
by the Agent pursuant to a Terms Agreement, the obligations of the Company,
including in respect of compensation of the Agent, shall remain in full force
and effect notwithstanding such termination; and (ii) the provisions of
Section 1, Section 5, Section 7 and Section 8 of this Agreement shall remain in
full force and effect notwithstanding such termination.

(b)               The Agent shall have the right, by giving written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Section 1, Section 5, Section 7 and
Section 8 of this Agreement shall remain in full force and effect
notwithstanding such termination.

(c)                This Agreement shall remain in full force and effect until
and unless terminated pursuant to Section 10(a) or (b) above or otherwise by
mutual agreement of the parties; provided that any such termination by mutual
agreement or pursuant to this clause (c) shall in all cases be deemed to provide
that Section 1, Section 5, Section 7 and Section 8 of this Agreement shall
remain in full force and effect.

(d)               Any termination of this Agreement shall be effective on the
date specified in such notice of termination; provided that such termination
shall not be effective until the close of business on the date of receipt of
such notice by the Agent or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date for any sale of Shares, such sale shall
settle in accordance with the provisions of Section 2(h) hereof.

(e)                In the case of any purchase by the Agent pursuant to a Terms
Agreement, the Agent may terminate this Agreement at any time at or prior to the
Settlement Date (i) if there has been, in the judgment of the Agent, since the
time of execution of this Agreement or since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package or the Prospectus, any material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company, the Operating Partnership and their respective
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business, or (ii) if there has occurred any material adverse
change in the financial markets in the United States or the international
financial markets, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions, in
each case the effect of which is such as to make it, in the judgment of the
Agent, impracticable or inadvisable to market the Shares or to enforce contracts
for the sale of Shares, or (iii) if trading in any securities of the Company has
been suspended or materially limited by the Commission or the Principal Market,
or if trading generally on the New York Stock Exchange, the NYSE Amex Equities
or the Nasdaq Stock Market has been suspended or materially limited, or minimum
or maximum prices for trading have been fixed, or maximum ranges for prices have
been required, by any of said exchanges or by such system or by order of the
Commission, FINRA or any other Governmental Entity, or (iv) a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States, or (v) if a banking moratorium has been
declared by either federal or New York authorities.

 26 

 

Section 11.             Notices. All statements, requests, notices and
agreements hereunder shall be in writing, and if to the Agent shall be delivered
or sent by mail, telex, facsimile transmission or electronic mail to:

Robert W. Baird & Co. Incorporated
777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Facsimile: (414) 298-6120

Attention: General Counsel

and if to the Company or the Operating Partnership to:

Retail Opportunity Investments Corp.
8905 Towne Centre Drive, Suite 108
San Diego, California 92122
Facsimile: (858) 408-3668
Attention: Stuart A. Tanz and Michael B. Haines

Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

Section 12.             Parties. This Agreement shall be binding upon, and inure
solely to the benefit of, the Agent, the Company and the Operating Partnership
and, to the extent provided in Sections 7 and 8 hereof, the officers and
directors of the Company and the Agent and each person who controls the Company,
the Operating Partnership or the Agent, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of Shares
through the Agent shall be deemed a successor or assign by reason merely of such
purchase.

Section 13.             Time of the Essence. Time shall be of the essence of
this Agreement. As used herein, the term “business day” shall mean any day when
the Commission’s office in Washington, D.C. is open for business.

Section 14.             Submission to Jurisdiction; Waiver of Jury Trial. No
proceeding related to this Agreement or any Terms Agreement or any transactions
contemplated hereby or thereby may be commenced, prosecuted or continued in any
court other than the courts of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York, which courts shall have jurisdiction over the adjudication
of such matters, and the Company and the Operating Partnership each consents to
the jurisdiction of such courts and personal service with respect thereto. The
Company and the Operating Partnership each waives all right to trial by jury in
any proceeding (whether based upon contract, tort or otherwise) in any way
arising out of or relating to this Agreement or any Terms Agreement. The Company
and the Operating Partnership each agrees that a final judgment in any such
proceeding brought in any such court shall be conclusive and binding upon it and
may be enforced in any other courts to whose jurisdiction it is or may be
subject, by suit upon such judgment.

Section 15.             Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO ITS PRINCIPLES OF CONFLICTS OF LAW.

Section 16.             Counterparts. This Agreement and any Terms Agreement may
be executed by any one or more of the parties hereto and thereto in any number
of counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.
This Agreement and any Terms Agreement may be delivered by any party by
facsimile or other electronic transmission.

 27 

 

Section 17.             Severability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement or any Terms Agreement shall
not affect the validity or enforceability of any other Section, paragraph or
provision hereof or thereof, as the case may be. If any Section, paragraph or
provision of this Agreement or any Terms Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Operating Partnership a
counterpart hereof, whereupon this instrument, along with all counterparts, will
become a binding agreement among the Agent, the Company and the Operating
Partnership in accordance with its terms.

[Signature page follows]



 28 

 



    RETAIL OPPORTUNITY INVESTMENTS CORP.                 By:   /s/ Michael B.
Haines       Name: Michael B. Haines       Title: Chief Financial Officer      
              RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP             By:  
Retail Opportunity Investments GP, LLC,         its general partner          
By: /s/ Michael B. Haines       Name: Michael B. Haines       Title: Chief
Financial Officer      





[Signature Page to Sales Agreement]




Accepted as of the date hereof:

ROBERT W. BAIRD & CO. INCORPORATED



By: /s/ Sandy Walter     Name: Sandy Walter     Title: Vice President          
   

 

 



[Signature Page to Sales Agreement]




SCHEDULE 1

SIGNIFICANT SUBSIDIARIES

Retail Opportunity Investments Partnership, LP

Retail Opportunity Investments GP, LLC

ROIC Washington, LLC

ROIC Oregon, LLC

ROIC California, LLC

ROIC Crossroads GP, LLC

ROIC Crossroads LP, LLC

Terranomics Crossroads Associates, LP

 

 



 

 

 

 

 

 

Sched. 1-1






Retail Opportunity Investments Corp.

Common Stock

($0.0001 par value per share)

TERMS AGREEMENT

Robert W. Baird & Co. Incorporated
777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Ladies and Gentlemen:

Retail Opportunity Investments Corp., a Maryland corporation (the “Company”),
proposes, subject to the terms and conditions stated herein and in the Sales
Agreement, dated May 23, 2016 (the “Sales Agreement”), among the Company, Retail
Opportunity Investments Partnership, LP (the “Operating Partnership”) and Robert
W. Baird & Co. Incorporated (the “Agent”), to issue and sell to the Agent the
securities specified in the Schedule hereto (the “Purchased Securities”).
Capitalized terms used herein and not defined have the respective meanings
ascribed thereto in the Sales Agreement.

Each of the provisions of the Sales Agreement not specifically related to the
solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement and the Applicable Time, except that each
representation and warranty in Section 1 of the Sales Agreement which makes
reference to the Prospectus (as therein defined) shall be deemed to be a
representation and warranty as of the date of the Sales Agreement in relation to
the Prospectus, and also a representation and warranty as of the date of this
Terms Agreement and the Settlement Date in relation to the Prospectus as amended
and supplemented to relate to the Purchased Securities.

An amendment to the Registration Statement (as defined in the Sales Agreement),
or a supplement to the Prospectus, as the case may be, relating to the Purchased
Securities, in the form heretofore delivered to the Agent is now proposed to be
filed with the Securities and Exchange Commission.

Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to the Agent and the latter agrees to purchase from the Company the number of
shares of the Purchased Securities at the time and place and at the purchase
price set forth in the Schedule hereto.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Operating Partnership a
counterpart hereof, whereupon this instrument, along with all counterparts, will
become a binding agreement among the Agent, the Company and the Operating
Partnership in accordance with its terms.

THIS TERMS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.






    RETAIL OPPORTUNITY INVESTMENTS CORP.                 By:         Name:      
Title:                     RETAIL OPPORTUNITY INVESTMENTS
PARTNERSHIP, LP             By:   Retail Opportunity Investments GP, LLC,      
  its general partner           By:       Name:       Title:      





[Signature Page to Terms Agreement]




Accepted as of the date hereof:

ROBERT W. BAIRD & CO. INCORPORATED



By: ______________________
       Name:
       Title:

 

 

 

 



 

 

 

[Signature Page to Terms Agreement]

 

